Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is an interference proceeding in the Patent Office between rival claimants of the trademark “Pathfinder,” for coffee.
The application of the National Grocer Company was made December 30, 1913. The Steinwender-Stoffregen Coffee Company had registered the trademark on March 28, 1910.
The applicant introduced evidence tending to show the adoption and use of the brand Pathfinder in 1906, and continued use to date.
This company had branches in Michigan and Indiana to which the coffee was shipped, generally in one-pound bags, labeled “Pathfinder.” The use was constant in Michigan, and evidence showed that shipments were made to branches in South Bend, Indiana, and there exposed for sale to customers.
The Steinwender-Stoffregen Coffee Company' took no testimony, but relied on their register date.
The Examiner of Interferences and the Commissioner both found that the evidence was sufficient to show the adoption and use of the trademark by the National Grocer Company both in intrgstate. .and interstate commerce since 1906.
*495We agree with, their conclusion, and the decision is affirmed.
This decision will be certified to the Commissioner of Patents. Affirmed.
A motion for a rehearing was denied March 25, 1916.